 1

 2
                                  UNITED STATES DISTRICT COURT
 3                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
 4

 5   ROTHSCHILD PATENT IMAGING LLC,
                                                          Case No. 4:19-cv-05414-HSG
 6                         Plaintiff,
        v.                                                ORDER GRANTING
 7                                                        PLAINTIFF’S REQUEST FOR
     GNOME FOUNDATION,                                    TELEPHONIC APPEARANCE AT
 8
                                                          DECEMBER 10, 2019 INITIAL
 9                         Defendant.                     CASE MANAGEMENT
                                                          CONFERENCE
10

11

12
             Having considered the request of counsel for Plaintiff Rothschild Patent Imaging LLC
13
     (“Plaintiff”) to appear telephonically at the Initial Case Management Conference currently set for
14
     December 10, 2019 at 2:00 p.m. of the above-captioned Court, and for good cause appearing,
15

16   Plaintiff’s request is hereby GRANTED. Counsel shall contact CourtCall at (866) 582-6878 to

17   make arrangements for the telephonic appearance.
18           IT IS SO ORDERED.
19
             DATED: 12/3/2019                             _______________________________
20                                                        Haywood S. Gilliam Jr.
                                                          United States District Court Judge
21

22

23

24

25

26

27

28
                                                    -1-
     ORDER
